The plaintiffs appeal from a decree of the Superior Court dismissing their bill in equity against a former employee to enforce a covenant not to compete. The appeal must fail because of the trial judge’s express findings, which were not plainly wrong (Richmond Bros. Inc. v. Westinghouse Bdcst. Co. Inc. 357 Mass. 106, 109 [1970]; All Stainless Inc. v. Colby, 364 Mass. 773, 776 [1974]), that various factors usually considered grounds for enforcing such a covenant were not present (see Richmond Bros. Inc. v. Westinghouse Bdcst. Co. Inc., supra, at 110; National Hearing Aid Centers, Inc. v. Avers, 2 Mass. App. Ct. 285, 289-290 [1974]) and because of the absence of any finding (or any compelling basis for a finding) that enforcement of the *708covenant would protect the former employer from anything other than ordinary competition. See Richmond Bros. Inc. v. Westinghouse Bdcst. Co. Inc., supra, at 111; All Stainless, Inc. v. Colby, supra, at 779-780; Marine Contractors Co. Inc. v. Hurley, 365 Mass. 280, 287-288 (1974); National Hearing Aid Centers, Inc. v. Avers, supra, at 289.
John M. Griffin for the plaintiffs.
Mel L. Greenberg for the defendant.

Decree affirmed.